Citation Nr: 1103581	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-28 582	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to secondary service connection for right lower 
extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to October 
1979.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises from 
an October 2007 rating action that denied service connection for 
right lower extremity radiculopathy as secondary to the veteran's 
service-connected lumbosacral strain with disc disease and 
osteoarthritis.

In January 2010, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

At the January 2010 Board hearing, the veteran's representative 
raised the issue of lower extremity neuropathy as secondary to 
exposure to Agent Orange in military service.  That issue has not 
been adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.

The Veteran contends that he has right lower extremity 
radiculopathy as secondary to his service-connected lumbosacral 
strain with disc disease and osteoarthritis.  Appellate review 
discloses that technically-limited February 2007 VA nerve 
conduction velocity and electromyographic (EMG) studies were 
mildly suggestive of right L-5 radiculopathy.  A September 2007 
VA examination report noted magnetic resonance imaging (MRI) 
findings pertaining to the lumbar spine, but did not address the 
matter of right lower extremity radiculopathy.  On March 2009 
examination, T. B., M.D., noted that the Veteran described a L-5 
radiculopathy on the right side which most likely would be coming 
from a spondylolytic lesion at L4-5 on the right side.  

In February 2010, the RO ordered a VA examination of the Veteran 
with a medical opinion as to the relationship between any left 
lower extremity radiculopathy and his service-connected 
lumbosacral strain, and a subsequent February 2010 VA examiner 
opined that there was no objective evidence of left leg 
neurocompressive radiculopathy.  However, the Board observes that 
right, not left lower extremity radiculopathy is the proper issue 
on appeal, and the February 2010 VA examiner did not, nor was he 
requested to, address the matter of any right lower extremity 
radiculopathy.

Where the record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence indicates 
that there has been a material change in disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); 
see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  

As the current nature of any right lower extremity radiculopathy 
and its relationship, if any, to the veteran's service-connected 
low back disability are unclear, the Board finds that the duty to 
assist requires that he be afforded a new VA examination to 
obtain clinical findings pertaining thereto prior to adjudicating 
the claim on appeal.  The claims folder must be made available to 
and reviewed by the examiner prior to the examination.  Under 
the circumstances, the Board finds that this case must be 
remanded to the RO to obtain a new VA examination to resolve the 
issue on appeal.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

On remand, the RO should also obtain copies of any records of 
outstanding treatment and evaluation of the Veteran for his low 
back and right leg at the Orlando, Florida VA Medical Center 
(VAMC) from 2007 up to the present time.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the Orlando, 
Florida VAMC copies of any records of 
outstanding treatment and evaluation of the 
Veteran for his low back and right leg from 
2007 up to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder to the extent 
possible, the RO should arrange for the 
Veteran to undergo a VA examination to 
determine (a) whether or not he has right 
lower extremity radiculopathy, and if so, 
(b) the relationship, if any, between such 
radiculopathy and the service-connected 
lumbosacral strain with disc disease and 
osteoarthritis.  The entire claims folder 
must be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  

All indicated tests and studies (to include 
X-rays, MRI, and EMG/nerve conduction 
velocity studies, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The doctor should render an opinion for the 
record as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability), or is not at least as 
likely as not  (i.e., there is less than a 
50% probability) that any diagnosed right 
lower extremity radiculopathy was caused 
by or has been aggravated by the 
veteran's service-connected lumbosacral 
strain with disc disease and 
osteoarthritis.  If aggravation of any non-
service-connected right lower extremity 
radiculopathy by the service-connected 
lumbosacral strain with disc disease and 
osteoarthritis is found, the examiner 
should attempt to quantify the degree of 
additional right lower extremity 
radiculopathy resulting from the 
aggravation.

All examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth in 
a printed (typewritten) report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).



6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.
 
7.  If the claim on appeal remains denied, 
the RO must furnish the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

